DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                             Claims status
2.	This office action is a response to an application filed on 05/29/2019 in which claims 1-20 are pending for examination.

Information Disclosure Statement
3.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 05/29/2019.

                                                            Drawings
4.	The Examiner contends that the drawings submitted on 05/29/2019 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 2, 5, 6, 7, 9, 10, 11, 12, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over XU et al. (US 2015/0289279 A1), hereinafter “Xu” in view of Anand et al. (US 9,742,490 B1), hereinafter “Anand”.
	Regarding claim 1, Xu discloses a non-transitory computer readable medium comprising computer executable instructions stored thereon that (Figs. 2-4, adaptation of rates for bandwidth allocations) , when executed by one or more processing units (Figs. 2-4, hardware/firmware implementations), causes the one or more processing units to: 
determine a first ratio (Fig. 2, paragraphs [0037], [0040]; S201, S211) of the first bandwidth of the first high-priority network software application (paragraphs [0036]-[0037], [0040]-[0041]; amount of system bandwidth reserved for such high priority or constant bit rate requirements) to a provisioned bandwidth assigned to the first high-priority network software application (paragraphs [0036]-[0037], [0040]-[0041]; bandwidth utilization);
in response to the first ratio being greater than a high utilization ratio assigned to the first high-priority network software application (paragraphs [0030], [0034]; if the bandwidth utilization of a terminal is above a target percentage or threshold), re-provision bandwidth to the first high-priority network software application (paragraphs [0030], [0034]; adjusting bandwidth allocation rate); and 
(paragraphs [0030], [0034]; if the bandwidth utilization of a terminal is below a target percentage or a threshold), re-provision bandwidth from the first high- priority network software application (paragraphs [0030], [0034]; adjusting bandwidth allocation rate).
While disclosing the whole subject matter recited in claim 1 as discussed above, Xu implies “one or more processing units to: determine a first bandwidth of a first high-priority network software application active on a network” (Fig. 2, S 201, S211, paragraphs [0037], [0040]). Anand teaches such a limitation more explicitly (i.e. detail functionality of the limitation).
	Anand from the same or similar field of endeavor discloses one or more processing units to: determine a first bandwidth of a first high-priority network (Fig. 3, column 8, line 50-54, column 9, line 17-24; Total Utilized Time slot 13=Σk=0 n flow data rate(k), (Equation 2) k being the flow ID) software application active on a network (Fig. 3, column 8, line 50-54, column 9, line 17-24; Apps: video stream, chat, analytics, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “one or more processing units to: determine a first bandwidth of a first high-priority network software application active on a network” as taught by Anand, in the system of Xu, so that it would provide automatic bandwidth management in packet optical communication networks (Anand, column 2, line 3-5).

Regarding claim 2, Xu in view of Anand disclose the non-transitory computer readable medium according to claim 1.
Anand further discloses the first bandwidth of the first high-priority network software application is determined by a bandwidth monitor and the first high-priority network software application is provisioned by an application rate limiter (column 2, line 1-7; apparatus includes a first controller configured to: set a first rate of data transport for each of a plurality of connections in a packet optical network, the packet optical network configured to transport data over the plurality of connections at the rate of data transport; monitor a first amount of data being transported over the plurality of connections).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the first bandwidth of the first high-priority network software application is determined by a bandwidth monitor and the first high-priority network software application is provisioned by an application rate limiter” as taught by Anand, in the system of Xu, so that it would provide automatic bandwidth management in packet optical communication networks (Anand, column 2, line 3-5).

Regarding claim 5, Xu in view of Anand disclose the non-transitory computer readable medium according to claim 1.
Anand further discloses instructions to re-provision bandwidth to the first high-priority network software application in response to the first ratio being greater than a high utilization ratio assigned to the first high-priority network software application for a (column 2, line 1-15; first, second and third amount of data being transported; first, second and third rate of data transport for the Carrier Ethernet service).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “instructions to re-provision bandwidth to the first high-priority network software application in response to the first ratio being greater than a high utilization ratio assigned to the first high-priority network software application for a minimum number of iterations” as taught by Anand, in the system of Xu, so that it would provide automatic bandwidth management in packet optical communication networks (Anand, column 2, line 3-5).

Regarding claim 6, Xu discloses the bandwidth re-provisioned to the first high-priority network software application is incremented in accordance with a high reconciliation rate (paragraphs [0030], [0034]; relative step size (e.g., 5%) would be applied for incrementally adjusting the bandwidth allocation rate (on a per terminal basis), for each update period; adjustment of the rate would thereby be performed by increasing or decreasing the current rate by the relative step size, which would result in a new rate in the format of an integer number of slots per frame).

Regarding claim 7, Xu discloses the bandwidth re-provisioned from the first high-priority network software application is decremented in accordance with a low reconciliation rate (paragraphs [0030], [0034]; relative step size (e.g., 5%) would be applied for incrementally adjusting the bandwidth allocation rate (on a per terminal basis), for each update period; adjustment of the rate would thereby be performed by increasing or decreasing the current rate by the relative step size, which would result in a new rate in the format of an integer number of slots per frame).

Regarding claim 9, Xu in view of Anand disclose the non-transitory computer readable medium according to claim 1.
Xu discloses a non-transitory computer readable medium comprising computer executable instructions stored thereon that (Figs. 2-4, adaptation of rates for bandwidth allocations), when executed by one or more processing units (Figs. 2-4, hardware/firmware implementations), causes the one or more processing units to: 
determine a second ratio of the second bandwidth of the second high-priority network software application (paragraph [0033]; amount of system bandwidth reserved for such high priority or constant bit rate requirements) to a provisioned bandwidth  (paragraphs [0036]-[0037], [0040]-[0041]; bandwidth utilization) assigned to the second high-priority network software application (Fig. 2, paragraphs [0033],[0036]-[0037], [0040]-[0041]; S201, S211);
in response to the second ratio being greater than a high utilization ratio assigned to the second high-priority network software application (paragraphs [0030], [0034]; if the bandwidth utilization of a terminal is above a target percentage or threshold), re-provision bandwidth to the second high-priority network software application (paragraphs [0030], [0034]; adjusting bandwidth allocation rate); and 
in response to the second ratio being less than a low utilization ratio assigned to the second high-priority network software application (paragraphs [0030], [0034]; if the bandwidth utilization of a terminal is below a target percentage or a threshold), re-provision (paragraphs [0030], [0034]; adjusting bandwidth allocation rate).
While disclosing the whole subject matter recited in claim 1 as discussed above, Xu implies “one or more processing units to: determine a second bandwidth of a second high-priority network software application active on a network” (Fig. 2, S 201, S211, paragraphs [0037], [0040]). Anand teaches such a limitation more explicitly (i.e. detail functionality of the limitation).
	Anand from the same or similar field of endeavor discloses one or more processing units to: determine a second bandwidth of a second high-priority network (Fig. 3, column 8, line 50-54, column 9, line 17-24; Total Utilized Time slot 13=Σk=0 n flow data rate(k), (Equation 2) k being the flow ID) software application active on a network (Fig. 3, column 8, line 50-54, column 9, line 17-24; Apps: video stream, chat, analytics, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “one or more processing units to: determine a second bandwidth of a second high-priority network software application active on a network” as taught by Anand, in the system of Xu, so that it would provide automatic bandwidth management in packet optical communication networks (Anand, column 2, line 3-5).

Regarding claim 10, Xu discloses wherein to re- provision bandwidth to the second high-priority network software application in response to the second ratio being greater than the high utilization ratio occurs if the re- provisioning does not increase the overall provisioned bandwidth on the network beyond a maximum attainable bandwidth (Fig. 2, paragraph [0044]; in other words, for each equation (6), when the current utilization is higher than the target utilization plus the upper tolerance (the terminal is utilizing more bandwidth than the target allocation/tolerance), the rate for allocations to the terminal should be increased to bring it within the range of the target utilization plus the tolerance (S209/S219 of FIG. 2); in that case, the index is increased within the table by one step, but not higher than the maximum allowable index).

Regarding claim 11, Xu discloses a non-transitory computer readable medium comprising computer executable instructions stored thereon that (Figs. 2-4, adaptation of rates for bandwidth allocations) , when executed by one or more processing units (Figs. 2-4, hardware/firmware implementations), causes the one or more processing units to: 
determine a first ratio (Fig. 2, paragraphs [0037], [0040]; S201, S211) of the first bandwidth of the first high-priority network software application (paragraph [0036]-[0037], [0040]-[0041]; amount of system bandwidth reserved for such high priority or constant bit rate requirements) to a provisioned bandwidth assigned to the first high-priority network software application (paragraphs [0036]-[0037], [0040]-[0041]; bandwidth utilization);
in response to the first ratio being greater than a high utilization ratio assigned to the first high-priority network software application (paragraphs [0030], [0034]; if the bandwidth utilization of a terminal is above a target percentage or threshold), re-provision bandwidth to the first high-priority network software application (paragraphs [0030], [0034]; adjusting bandwidth allocation rate); and 
(paragraphs [0030], [0034]; if the bandwidth utilization of a terminal is below a target percentage or a threshold), re-provision bandwidth from the first high- priority network software application (paragraphs [0030], [0034]; adjusting bandwidth allocation rate); and 
determining a first ratio (Fig. 2, paragraphs [0037], [0040]; S201, S211) of the first bandwidth of the first high-priority network software application (paragraph [0036]-[0037], [0040]-[0041]; amount of system bandwidth reserved for such high priority or constant bit rate requirements) to a provisioned bandwidth assigned to the first high-priority network software application (paragraphs [0036]-[0037], [0040]-[0041]; bandwidth utilization);
in response to the first ratio being greater than a high utilization ratio assigned to the first high-priority network software application (paragraphs [0030], [0034]; if the bandwidth utilization of a terminal is above a target percentage or threshold), re-provision bandwidth to the first high-priority network software application (paragraphs [0030], [0034]; adjusting bandwidth allocation rate); and 
in response to the first ratio being less than a low utilization ratio assigned to the first high-priority network software application (paragraphs [0030], [0034]; if the bandwidth utilization of a terminal is below a target percentage or a threshold), re-provision bandwidth from the first high- priority network software application (paragraphs [0030], [0034]; adjusting bandwidth allocation rate).
While disclosing the whole subject matter recited in claim 11 as discussed above, Xu implies “one or more processing units to: determine a first bandwidth of a first high-(Fig. 2, S 201, S211, paragraphs [0037], [0040]). Anand teaches such a limitation more explicitly (i.e. detail functionality of the limitations).
Anand from the same or similar field of endeavor discloses one or more processing units to: determine a first bandwidth of a first high-priority network (Fig. 3, column 8, line 50-54, column 9, line 17-24; Total Utilized Time slot 13=Σk=0 n flow data rate(k), (Equation 2) k being the flow ID) software application active on a network (Fig. 3, column 8, line 50-54, column 9, line 17-24; Apps: video stream, chat, analytics, etc.); and
repeat, as long as there is at least one active high-priority network software application on the network (column 2, line 1-15; first, second and third rate and amount of data being transported): determining the first bandwidth of the first high-priority network software application (Fig. 3, column 8, line 50-54, column 9, line 17-24; Total Utilized Time slot 13=Σk=0 n flow data rate(k), (Equation 2) k being the flow ID).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “one or more processing units to: determine a first bandwidth of a first high-priority network software application active on a network; and repeat, as long as there is at least one active high-priority network software application on the network: determining the first bandwidth of the first high-priority network software application” as taught by Anand, in the system of Xu, so that it would provide automatic bandwidth management in packet optical communication networks (Anand, column 2, line 3-5).
Regarding claim 12, Xu in view of Anand disclose the non-transitory computer readable medium according to claim 11.
Anand further discloses the determined bandwidth of the first high-priority network software application includes ingress network traffic entering the first high-priority network software application and egress network traffic from exiting the first high-priority network software application (column 8, line 50-54, column 9, line 17-24; flow data rate is computed using the difference in received and transmitted packets across a flow over time; total utilized time slot 13—This is the actual demand for time slot 13 for the given traffic stream aggregated over all the flows based on the ingress/egress port combination: Total Utilized Time slot 13=Σk=0 n flow data rate(k), (Equation 2) k being the flow ID).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the determined bandwidth of the first high-priority network software application includes ingress network traffic entering the first high-priority network software application and egress network traffic from exiting the first high-priority network software application” as taught by Anand, in the system of Xu, so that it would provide automatic bandwidth management in packet optical communication networks (Anand, column 2, line 3-5).

Regarding claim 13, Xu discloses wherein to re- provision the first bandwidth to the first high-priority network software application in response to the first ratio being greater than the high utilization ratio assigned to the first high-priority network software application is contingent upon whether a total utilized bandwidth on the network does not exceed a total provisioned bandwidth for the network (Fig. 2, paragraph [0044]; in other words, for each equation (6), when the current utilization is higher than the target utilization plus the upper tolerance (the terminal is utilizing more bandwidth than the target allocation/tolerance), the rate for allocations to the terminal should be increased to bring it within the range of the target utilization plus the tolerance (S209/S219 of FIG. 2); in that case, the index is increased within the table by one step, but not higher than the maximum allowable index).

Regarding claim 14, Xu discloses a method (Figs. 2-4, adaptation of rates for bandwidth allocations), comprising: 
re-provisioning bandwidth to the first high-priority network software application in response to a ratio (Fig. 2, paragraphs [0037], [0040]; S201, S211) of a first bandwidth of the first high-priority network software application (paragraphs [0036]-[0037], [0040]-[0041]; amount of system bandwidth reserved for such high priority or constant bit rate requirements) and a provisioned bandwidth for the first high-priority network software application (Fig. 2, paragraphs [0033], [0036], [0037], [0040], [0041]; bandwidth utilization); and
re-provisioning bandwidth from the first high-priority network software application (paragraphs [0030], [0034]; adjusting bandwidth allocation rate) in response to the ratio being less than a low utilization ratio assigned to the first high- priority network software application (paragraphs [0030], [0034]; if the bandwidth utilization of a terminal is below a target percentage or a threshold).
While disclosing the whole subject matter recited in claim 14 as discussed above, Xu implies “assigning an application rate limiter for each high-priority network software application; employing an assigned application rate limiter to determine the present bandwidth for a first high-priority network software application and iterating for each active (Fig. 2, S201, S211, paragraphs [0037], [0040]). Anand teaches such a limitation more explicitly (i.e. detail functionality of the limitations).
Anand from the same or similar field of endeavor discloses assigning an application rate limiter for each high-priority network software application (Fig. 3, column 8, line 29-36, column 8, line 64-65; automatically provision the E-LINE service with the appropriate time slot carrying capacity; provisioned time slot 13—this is the provisioned demand for time slot 13 for the given traffic stream); 
employing an assigned application rate limiter to determine the present bandwidth (Fig. 3, column 8, line 50-54, column 9, line 17-24; application/Flow-ID 513-A—this is an identifier for a traffic stream; assuming Application/Flow-ID can be used to identify the type of service/traffic (e.g.: video stream, chat, analytics, etc.) using a lookup table the target environment may provide) for a first high-priority network software application (Fig. 3, column 8, line 50-54, column 9, line 17-24; Total Utilized Time slot 13=Σk=0 n flow data rate(k), (Equation 2) k being the flow ID) and 
iterating for each active high-priority network software application on a network (column 2, line 1-15; first, second and third amount and rate of data being transported). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “assigning an application rate limiter for each high-priority network software application; employing an assigned application rate limiter to determine the present bandwidth for a first high-priority network software application and iterating for each active high-priority network software application on a network” as taught by Anand, in the system of Xu, so that it would provide (Anand, column 2, line 3-5).

8.	Claims 3, 4, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over XU et al. (US 2015/0289279 A1), hereinafter “Xu” in view of Anand et al. (US 9,742,490 B1), hereinafter “Anand” in view of NIPANE et al. (US 2019/0109799 A1), hereinafter “Nipane”.
Regarding claim 3, Xu in view of Anand disclose the non-transitory computer readable medium according to claim 1.
While Xu in view of Anand implicitly refer to the instructions further cause the one or more processing units to identify network traffic associated with the first high-priority network software application active on the network, Nipane from the same or similar field of endeavor discloses the instructions further cause the one or more processing units to employ deep packet inspection to identify network traffic associated with the first high-priority network software application active on the network (Fig. 4, paragraphs [0062], [0064]; parses the received information to determine whether the information is indicative of events patterns, tasks patterns, and/or traffic patterns; Determining/adjusting the control settings for the optimal resource allocation of the network resources may include allocating additional bandwidth to a particular traffic type, modifying a priority assigned to a particular traffic type, modifying a count of shares assigned to a particular traffic type).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the instructions further cause the one or more processing units to employ deep packet inspection to identify (Nipane, paragraph [0004]).

Regarding claim 4, Xu in view of Anand disclose the non-transitory computer readable medium according to claim 1.
While Xu in view of Anand implicitly refer to the high-priority network software application for a minimum time period, Nipane from the same or similar field of endeavor discloses instructions to re-provision bandwidth to the first high-priority network software application in response to the first ratio being greater than a high utilization ratio assigned to the first high-priority network software application for a minimum time period (paragraph [0081]; throughput value reaches a particular limit and remains at the particular limit for some period of time (such as for several consecutive time intervals)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “instructions to re-provision bandwidth to the first high-priority network software application in response to the first ratio being greater than a high utilization ratio assigned to the first high-priority network software application for a minimum time period” as taught by Nipane, in the combined system of Xu and Anand, so that it would provide fine tuning configurations dynamically and adaptively managing resource allocation to different types of traffic communicated within virtual environments (Nipane, paragraph [0004]).
Regarding claim 8, Xu in view of Anand disclose the non-transitory computer readable medium according to claim 1.
While Xu in view of Anand implicitly refer to the high-priority network software application for a minimum time period, Nipane from the same or similar field of endeavor discloses the instructions further cause the one or more processing units to: determine when the first bandwidth of the first high-priority network software application has reached the provisioned bandwidth (paragraph [0070]; if the settings for the optimal resource allocation indicated that additional bandwidth is to be allocated to a particular data traffic to accommodate a particular event, but the stats information indicates that the port that transmits that traffic associated with the particular event has already reached its capacity, then the settings for the optimal resources allocation may have to be adjusted accordingly).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the high-priority network software application for a minimum time period, Nipane from the same or similar field of endeavor discloses the instructions further cause the one or more processing units to: determine when the first bandwidth of the first high-priority network software application has reached the provisioned bandwidth” as taught by Nipane, in the combined system of Xu and Anand, so that it would provide fine tuning configurations dynamically and adaptively managing resource allocation to different types of traffic communicated within virtual environments (Nipane, paragraph [0004]).

Regarding claim 16, Xu in view of Anand disclose the method according to claim 14.
(Fig. 4, paragraphs [0062], [0064]; parses the received information to determine whether the information is indicative of events patterns, tasks patterns, and/or traffic patterns; Determining/adjusting the control settings for the optimal resource allocation of the network resources may include allocating additional bandwidth to a particular traffic type, modifying a priority assigned to a particular traffic type, modifying a count of shares assigned to a particular traffic type).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “determining the total bandwidth for each active high-priority network software applications on the network” as taught by Nipane, in the combined system of Xu and Anand, so that it would provide fine tuning configurations dynamically and adaptively managing resource allocation to different types of traffic communicated within virtual environments (Nipane, paragraph [0004]).

9.	Claims 15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over XU et al. (US 2015/0289279 A1), hereinafter “Xu” in view of Anand et al. (US 9,742,490 B1), hereinafter “Anand” in view of Yin et al. (US 2015/0372977 A1), hereinafter “Yin”.
Regarding claim 15, Xu in view of Anand disclose the method according to claim 14.
(paragraphs [0046], [0058]; Firewall policies can be implemented based on multiple parameters such as bandwidth usage, source interface, destination interface, source Internet Protocol (IP) address, destination IP address, event ID, importance, application details, port information, traffic details, timestamps, user details, source device details, destination device details, level of trust, source operating system details, virus scan level, and schedule, among other such parameters).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “classifying each active-priority software application according to network traffic flow through a firewall” as taught by Yin, in the combined system of Xu and Anand, so that it would provide for firewall device to receive a directive to implement an appropriate firewall policy on one or more traffic items responsive to interaction between administrator and one or more action objects corresponding to network traffic items (Yin, paragraph [0015]).

Regarding claim 17, Xu in view of Anand disclose the method according to claim 11.
While Xu in view of Anand implicitly refer to the method of classifying each active-priority software application according to network traffic flow, Yin from the same or similar field of endeavor discloses installing a firewall on the network wherein network traffic for each high-priority network software application traverses therethrough (paragraphs [0046], [0058]; Firewall policies can be implemented based on multiple parameters such as bandwidth usage, source interface, destination interface, source Internet Protocol (IP) address, destination IP address, event ID, importance, application details, port information, traffic details, timestamps, user details, source device details, destination device details, level of trust, source operating system details, virus scan level, and schedule, among other such parameters).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “installing a firewall on the network wherein network traffic for each high-priority network software application traverses therethrough” as taught by Yin, in the combined system of Xu and Anand, so that it would provide for firewall device to receive a directive to implement an appropriate firewall policy on one or more traffic items responsive to interaction between administrator and one or more action objects corresponding to network traffic items (Yin, paragraph [0015]).

Regarding claim 19, Xu in view of Anand and Yin disclose the method according to claim 17.
Anand further discloses each assigned application rate limiter determines the actual bandwidth for each network traffic flow in the firewall (Fig. 3, column 8, line 50-54, column 9, line 17-24; Apps: video stream, chat, analytics, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “each assigned application rate limiter determines the actual bandwidth for each network traffic flow in the firewall” as taught by Anand, in the combined system of Xu and Yin, so that it would (Anand, column 2, line 3-5).

Regarding claim 20, Xu in view of Anand and Yin disclose the method according to claim 17.
Anand further discloses each assigned application rate limiter controls a rate of ingress and egress based on the high-priority network software application for each network traffic flow (column 2, line 1-15; set a first rate of data transport for each of a plurality of connections in a packet optical network, the packet optical network configured to transport data over the plurality of connections at the rate of data transport; monitor a first amount of data being transported over the plurality of connections; compute a second rate of data transport for a Carrier Ethernet service based on the first amount of data being transported; set the second rate of data transport for the Carrier Ethernet service; monitor a second amount of data being transported over the plurality of connections; compute a third rate of data transport for the Carrier Ethernet service based on the second amount of data being transported; and set the third rate of data transport for the Carrier Ethernet service).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “each assigned application rate limiter controls a rate of ingress and egress based on the high-priority network software application for each network traffic flow” as taught by Anand, in the combined system of Xu and Yin, so that it would provide automatic bandwidth management in packet optical communication networks (Anand, column 2, line 3-5).

18 is rejected under 35 U.S.C. 103 as being unpatentable over XU et al. (US 2015/0289279 A1), hereinafter “Xu” in view of Anand et al. (US 9,742,490 B1), hereinafter “Anand” in view of Yin et al. (US 2015/0372977 A1), hereinafter “Yin” in view of NIPANE et al. (US 2019/0109799 A1), hereinafter “Nipane”.
Regarding claim 18, Xu in view of Anand and Yin disclose the method according to claim 17.
While Xu in view of Anand and Yin implicitly refer determining the total bandwidth for each active high-priority network software applications on the network, Nipane from the same or similar field of endeavor discloses a deep packet inspection (DPI) engine associates each network traffic flow in the firewall with their associated high-priority network software application (Fig. 4, paragraphs [0062], [0064]; parses the received information to determine whether the information is indicative of events patterns, tasks patterns, and/or traffic patterns; Determining/adjusting the control settings for the optimal resource allocation of the network resources may include allocating additional bandwidth to a particular traffic type, modifying a priority assigned to a particular traffic type, modifying a count of shares assigned to a particular traffic type).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “a deep packet inspection (DPI) engine associates each network traffic flow in the firewall with their associated high-priority network software application” as taught by Nipane, in the combined system of Xu, Anand and Yin, so that it would provide fine tuning configurations dynamically and adaptively managing resource allocation to different types of traffic communicated within virtual environments (Nipane, paragraph [0004]).
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/           Primary Examiner, Art Unit 2414